Citation Nr: 9910876	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  92-16 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an increased disability evaluation for 
cluster headaches, currently evaluated as 50 percent 
disabling, on an extraschedular basis.

2. Entitlement to a total rating for compensation purposes 
based upon individual unemployability.

(The issue of eligibility for a Department of Veterans 
Affairs (VA) fee basis outpatient treatment card is the 
subject of a separate decision.)



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The appellant served on active duty from November 1963 to 
November 1966.

This matter returns to the Board of Veterans' Appeal on 
remand from the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1st, 1999)(hereinafter, "Court").  This 
appeal originates from a decision dated in April 1992, by the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In March 1996, the Board denied the 
appellant's claims to an increased disability evaluation for 
cluster headaches as well as entitlement to a total rating 
for compensation purposes based upon individual 
unemployability.  The appellant appealed to the Court.  In 
August 1998, the Court issued a decision which vacated the 
Board's decisions as to the extraschedular rating for the 
appellant's cluster headaches and entitlement to a total 
rating for compensation purposes based upon individual 
unemployability.  The issue of entitlement to an increased 
schedular disability evaluation for cluster headaches was 
deemed to be abandoned on appeal.  See Bucklinger v. Brown, 5 
Vet. App. 435 (1993).  The Court remanded the matters of an 
extraschedular rating for cluster headaches and individual 
unemployability for additional development and adjudication.  
[redacted].


REMAND

In their August 1998 decision, the Court, citing Payne v. 
Derwinski, 1 Vet. App. 85, 87 (1990) noted that "[t]he BVA 
is not free to ignore regulations which the VA has adopted."  
The Court continued, "[b]ecause under 38 C.F.R. § 4.124(a), 
Diagnostic Code 8100 (1997), the maximum disablity rating for 
migraine headaches is 50 %, the appellant must be eligible 
for an extraschedular rating in order to merit an increased 
rating for his cluster headaches disability.(citing to Disnay 
v. Brown, 9 Vet. App. 79 (1996); 38 C.F.R. §§ 3.321(b)(1), 
4.16(a), (b) (1997)).  With respect to employability, it was 
noted that "[i]f a veteran has been awarded a disability 
rating of 70 percent, or more for a single service-connected 
disability, and if an adjudicator determines that he or she 
is unemployable, the veteran will be granted a TDIU.  See 38 
C.F.R. § 4.16(a).  If a veteran's single service-connected 
disability is rated less than 70 %, but the veteran is still 
considered unemployable, the case should be submitted to the 
Director, Compensation and pension Services, (Director) for 
an extraschedular evaluation.  See id. at § 4.16(b).  Also, 
the case should be submitted to either the Under Secretary 
for Benefits or the Director for an extraschedular rating 
where the 'case presents such an exceptional or unusual 
disability picture with such factors as marked interference 
with employment or frequent period of hospitalization as to 
render impractical the application of the regular schedular 
standards.'  38 C.F.R. § 3.321(b)(1)."  The Court indicated 
that "[w]here the facts in a case present the issues, the 
Board is required to discuss the applicability of 
extraschedular ratings under both regulations.  See Kellar v. 
Brown, 6 Vet. App. 157, 162 (1994) (explaining that an 
extraschedular rating under section 3.321(b)(1) is not 
inextricably intertwined with a TDIU disability rating and 
that both regulations contain distinct prerequisites);  
Stanton v. Brown, 5 Vet. App. 563, 564-70 (1993) (discussing 
issue of extraschedular rating under § 3.321(b)(1) separate 
from TDIU issue); Moyer v. Derwinski, 2 Vet. App. 289, 293-94 
(1992)."

The Court further noted that in this case, section 4.16(b) is 
applicable, see Rivers v. Gober, 10 Vet. App. 469, 471 
(1997); EF v. Derwinski, 1 Vet. App. 324, 326 (1991), and 
that the Board's failure to discuss this provision was 
remandable error.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  Also, the Court concluded that the Board's analysis 
of the appellant's eligibility for an extraschedular 
evaluation was inadequate.  It was further indicated that the 
Secretary, in his brief on appeal, raised concerns regarding 
the adequacy of the 1994 VA medical examination provided to 
the appellant for evaluation purposes.  The Court indicated 
that the "fulfillment of the duty to assist [may] include[] 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so the evaluation will be a fully 
informed one."  Green v. Dewinski, 1 Vet. App. 121, 124 
(1991).  Furthermore, a "medical examiner [has] the 
responsibility of furnishing, in addition to the etiological, 
anatomical, pathological, laboratory[,] and prognostic data 
required for ordinary medical classification, [a] full 
description of the effects of disability upon the person's 
ordinary activity.  38 C.F.R. § 4.10 (1997)."  "[I]f the 
[examination] report does not contain sufficient detail, it 
is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2 
(1997)."  The Court concluded that the 1994 examination 
report merely provided a diagnosis of a history of cluster 
headaches, but did not evaluate the appellant's functional 
impairment from those headaches.  As such, the Board must 
assure that its conclusions regarding the appellant's level 
of impairment are substantiated by medical evidence.  
Accordingly, pursuant to the Court's direction, the Board 
finds that additional medical development is necessary to 
adequately address the Court's concern regarding the state of 
the medical evidence of record.  Action is required to 
provide for an adequate record upon which to evaluate the 
nature and severity of the appellant's service-connected 
headache disorder relative to the claim for extraschedular 
benefits as well as the level of functional impairment in 
light of the claim for individual unemployability benefits.

In view of the above, this case is REMANDED for the following 
action:

1.  The appellant and his representative 
should be provided an opportunity to 
submit additional argument and/or 
evidence in support of the appellant's 
claims for entitlement to an 
extraschedular disability evaluation for 
cluster headaches and for a total rating 
based upon individual unemployability 
while the case is in remand status.  
Quarles v. Derwinski, 3 Vet.App. 129 
(1992).

2.  The RO should schedule the appellant 
for a VA examination in an effort to 
determine the nature and severity of the 
cluster headache disability and to obtain 
an opinion regarding the impact of the 
headache disability upon the appellant's 
employability.  All appropriate tests and 
studies should be conducted as deemed 
necessary.  The examiner is requested to 
review the claims folders prior to the 
examination and to indicate that such 
review has been conducted.  All pertinent 
symptomatology and findings should be 
reported in detail.  The examiner should 
review the results of any testing prior 
to completion of the report.  The report 
of the examination should be 
comprehensive and include a detailed 
account of all manifestations of relevant 
pathology found to be present.  The 
examiner should provide complete 
rationale for all conclusions reached.

3.  The appellant should be scheduled for 
a Social and Industrial Survey.

4.  The RO should readjudicate the 
appellant's claim for an extraschedular 
evaluation in light of the Court's August 
1998 Decision summarized above.  The RO 
should determine whether or not referral 
of the case to the Under Secretary for 
Benefits or the Director, Compensation 
and Pension Service, for consideration of 
an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to 
the service-connected disability, is 
necessary and if not, provide detailed 
reasons and bases in support of that 
decision.

5.  Upon completion of the above, the RO 
should readjudicate the claim for a total 
rating for compensation purposes based 
upon individual unemployability.

6.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Green v. Derwinski, 1 Vet.App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); and Ardison v. Brown, 
6 Vet.App. 405, 407 (1994).

If the benefits remain denied, the appellant and his 
representative should be furnished a Supplemental Statement 
of the Case (SSOC) which provides citation to and discussion 
of the relevant law and regulations and they should be 
provided a reasonable period of time in which to respond to 
the SSOC.  Thereafter, and in accordance with the current 
appellate procedures, the claims folder should be returned to 
the Board for completion of appellate review.  The appellant 
need take no action until otherwise notified

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









